Citation Nr: 1707034	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  03-28 784A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for diabetes mellitus, Type II, with erectile dysfunction.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alex Panio, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from April 1966 to April 1968.  He died in July 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

In May 2004, the Veteran testified before a Veterans Law Judge who is no longer employed at the Board. 

In September 2004, April 2006 and October 2009, the Board remanded the claim on appeal for further development. 


FINDINGS OF FACT

1.  On October 26, 2009, the Board remanded the Veteran's claim of entitlement to service connection for diabetes mellitus, Type II, with erectile dysfunction.

2.  In December 2011, VA was notified that the Veteran died in July 2009.  


CONCLUSION OF LAW

1.  The October 26, 2009 Board decision addressing the issue of entitlement to service connection for diabetes mellitus, Type II, with erectile dysfunction is vacated.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2016).   

2.  Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. 
§ 20.1302 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.904. 

Here, the Veteran's appeal was remanded by the Board in October 2009.  Subsequently, in December 2011, the Board received notice that the Veteran had died in July 2009.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Since the Veteran died prior to issuance of the Board's October 2009 decision, it must be vacated and dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106.  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A; 38 C.F.R. § 3.1010(b).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A; see 38 C.F.R. § 3.1010(a).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b). 



ORDER

The October 2009 Board decision addressing entitlement to service connection for diabetes mellitus, Type II, with erectile dysfunction is vacated.

The appeal is dismissed.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


